     Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
                                      :
 MICHAEL PUGH,                        :
                           Plaintiff, :
                                      :        18cv3556 (DLC)
                -against-             :
                                      :            OPINION
 ILIYA MERIC,                         :           AND ORDER
                           Defendant. :
 ------------------------------------X

Appearances:

For the plaintiff:
David Abrams
305 Broadway, Suite 601
New York, NY 10007

For the defendant:
Joshua Levin-Epstein
Eunon Jason Mizrahi
Levin-Epstein & Associates, P.C.
1 Penn Plaza
Suite 2527
New York, NY 10019

DENISE COTE, District Judge:

     This case was brought by plaintiff Michael Pugh (“Pugh”)

against his employer defendant Iliya Meric (“Meric”) for wage,

overtime, and notice violations under the Fair Labor Standards

Act (“FLSA”) and the New York Labor Law (“NYLL”).         At a bench

trial, Pugh succeeded on some of his claims and was awarded a

total of $5,208.35.    Pugh now moves for attorney’s fees and
     Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 2 of 12



costs in an amount of $7,370.00.       For the reasons that follow,

he is awarded $1,200.00.



                              Background

     Pugh was employed for approximately one year –- from April

2016 to May 2017 –- by Meric as a salesperson at a clothing

store.   On April 23, 2018, Pugh filed this lawsuit, alleging

that Meric failed to pay him overtime premiums in violation of

the FLSA and NYLL and failed to pay wages to which Pugh was

entitled and to provide legally required notices under the NYLL.

The complaint sought unpaid overtime and wages, liquidated

damages, attorney’s fees, and costs “in a total amount not to

exceed $30,000.00.”    Pugh’s statement of damages submitted in

the parties’ May 7, 2019 joint pretrial order estimated that

Meric would be liable for $20,100 in damages exclusive of

prejudgment interest, attorney’s fees, and costs.         Pugh’s wage

and overtime violation claims primarily centered on allegations

that he had been deprived of compensation owed to him under a

putative oral sales commission agreement and that he had not

been paid for time spent working on the store’s Facebook page

and networking off-site in the Chelsea neighborhood in which the

store was located.

     A bench trial was held on June 11, 2019, and lasted

approximately 3.5 hours.    At the conclusion of trial, the Court

                                   2
     Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 3 of 12



found Meric individually liable for (1) failure to pay overtime

compensation totaling $92.50 in violation of the FLSA, 29 U.S.C.

§ 207(a)(1), (2) liquidated damages of $92.50 under the FLSA, 29

U.S.C. § 216(c), (3) failure to provide, at the time of hire, a

notice of the employer’s telephone number, main office address

and overtime wage rate, in violation of the Wage Theft

Prevention Act (“WTPA”), NYLL § 195(1)(a), and (4) failure to

provide wage statements setting forth the overtime rate of pay

and the number of overtime hours worked, in violation of the

WTPA, § 195(3).    The Court found that Meric was not liable for

unpaid sales commissions nor for wages for time Pugh claims he

spent working on the store’s Facebook page and networking on

behalf of his employer outside the store.

     At the conclusion of the trial, the Court invited post-

trial briefing on damages for the WTPA violations.         A June 20,

2019 Memorandum Opinion declined to award Pugh damages for

Meric’s violation of NYLL § 195(1)(a), but found that Pugh was

entitled to mandatory damages of $5,000 for Meric’s violation of

NYLL § 195(3).    See Pugh v. Meric, No. 18cv3556 (DLC), 2019 WL

2568581 (S.D.N.Y. June 20, 2019).      Pugh was awarded a total of

$5,208.35, including prejudgment interest.

     On June 30, 2019, Pugh’s attorney, David Abrams (“Abrams”)

filed the motion for attorney’s fees that is the subject of this



                                   3
     Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 4 of 12



Opinion.   On July 19, Meric filed an opposition to that motion.

No reply was filed.



                                 Discussion

     “[T]he FLSA directs courts to award prevailing plaintiffs

reasonable attorney's fees and costs.”       Barfield v. New York

City Health & Hosps. Corp., 537 F.3d 132, 151 (2d Cir. 2008).

The FLSA provides that “[t]he court in such action shall, in

addition to any judgment awarded to the plaintiff or plaintiffs,

allow a reasonable attorney's fee to be paid by the defendant,

and costs of the action.”     29 U.S.C. § 216(b).     For purposes of

federal statutes with fee shifting provisions such as the FLSA,

plaintiffs are the prevailing party “if they succeed on any

significant issue in litigation which achieves some of the

benefit the parties sought in bringing suit.”        Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983) (citation omitted).

     The NYLL also provides that courts shall award prevailing

plaintiffs reasonable attorney’s fees and costs.        The relevant

provision of that statute provides:

     If any employee is not provided a statement or
     statements as required by subdivision three of section
     one hundred ninety-five of this article, he or she
     shall recover in a civil action damages . . . ,
     together with costs and reasonable attorney's fees.

N.Y. Lab. Law § 198(1-d) (emphasis supplied).



                                   4
     Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 5 of 12



     “A party prevails in a FLSA suit if it succeeds on any

significant issue in litigation which achieves some of the

benefit sought in bringing suit.”      Perez v. AC Roosevelt Food

Corp., 744 F.3d 39, 44 (2d Cir. 2013) (citation omitted).          But,

the degree of success obtained in the litigation is “the most

critical factor in a district court's determination of what

constitutes reasonable attorney's fees.”       Barfield, 537 F.3d at

152 (citation omitted).    “Both the quantity and quality of

relief obtained, as compared to what the plaintiff sought to

achieve as evidenced in her complaint, are key factors in

determining the degree of success achieved.”        Id. (citation

omitted).

     When examining a prevailing plaintiff’s request for

attorney’s fees, courts begin by calculating the presumptively

reasonable -- or “lodestar” -- fee by multiplying the attorney’s

“reasonable hourly rate by the number of reasonably expended

hours.”    Bergerson v. New York State Office of Mental Health,

Cent. New York Psychiatric Ctr., 652 F.3d 277, 289 (2d Cir.

2011).    “The reasonable hourly rate is the rate a paying client

would be willing to pay.”     Arbor Hill Concerned Citizens

Neighborhood Ass'n v. Cty. of Albany & Albany Cty. Bd. of

Elections, 522 F.3d 182, 190 (2d Cir. 2008).        In most cases,

“district courts should use the prevailing hourly rate in the

community,” which “is the district where the district court

                                   5
     Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 6 of 12



sits,” to calculate the reasonable hourly rate.        Id. (citation

omitted).   The rate should be commensurate with the prevailing

rate for “similar services by lawyers of reasonably comparable

skill, experience, and reputation.”      Gierlinger v. Gleason, 160

F.3d 858, 882 (2d Cir. 1998) (citation omitted).        An inquiry

into the reasonableness of an hourly rate may “include judicial

notice of the rates awarded in prior cases and the court's own

familiarity with the rates prevailing in the district.”

Townsend v. Benjamin Enters., Inc., 679 F.3d 41, 59 (2d Cir.

2012) (citation omitted).

     In determining the number of reasonably expended hours, a

court should “examine[] the particular hours expended by counsel

with a view to the value of the work product of the specific

expenditures to the client's case.”      Luciano v. Olsten Corp.,

109 F.3d 111, 116 (2d Cir. 1997).      “[T]he court may exclude any

hours spent on severable unsuccessful claims.        But where . . .

the plaintiff's claims involve a common core of facts or are

based on related legal theories, and are therefore not

severable, attorney's fees may be awarded for unsuccessful

claims as well as successful ones.”      Green v. Torres, 361 F.3d

96, 98 (2d Cir. 2004) (citation omitted).       Courts have “ample

discretion” in assessing the “amount of work that was necessary

to achieve the results in a particular case.”        Cabala v.

Crowley, 736 F.3d 226, 229 (2d Cir. 2013) (citation omitted).

                                   6
     Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 7 of 12



     “[A]ny attorney who applies for court-ordered compensation

in this Circuit must document the application with

contemporaneous time records specifying, for each attorney, the

date, the hours expended, and the nature of the work done.             The

failure to do so results in denial of the motion for fees.”

Marion S. Mishkin Law Office v. Lopalo, 767 F.3d 144, 148 (2d

Cir. 2014) (citation omitted).     “[A] request for attorneys' fees

should not turn into a second major litigation,” and a court is

not required “to evaluate and rule on every entry in an

application” for fees.    Id. at 149 (citation omitted).

     Pugh seeks $6,970 in attorney’s fees and $400 in costs,

representing the filing fee in this action.        Primarily because

of the limited success he achieved in this litigation, he is

entitled only to $800 in attorney’s fees and $400 in costs.

     Pugh bases the $6,970 he seeks on 16.4 hours billed by

Abrams at a rate of $425 per hour.      Pugh seeks to recover

attorney’s fees for time spent on four areas of litigation:

preparing his motion for default, defending against Meric’s

motion to dismiss, researching and writing submissions related

to jurisdiction under the FLSA, and preparing for and conducting

trial.   Pugh supports his request for fees with a single page

showing -- only for the selected entries for which he seeks

attorney’s fees -- the date, a short description of the

activity, and the time spent.     Abrams describes this page in his

                                   7
      Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 8 of 12



affidavit as containing “the applicable contemporaneous time

records.” 1

     Pugh succeeded on only a fraction of the claims he pursued

in this litigation.     He failed entirely to recover on his unpaid

sales commission claim.     Although Pugh sought $750 in unpaid

overtime compensation under the FLSA, following trial, he was

awarded only $92.50 (before liquidated damages).         While Meric

was found liable for failing to provide, at the time of hire, a

notice of the employer’s telephone number, main office address

and overtime wage rate, in violation of the NYLL, the Court, in

its discretion, declined to award statutory damages for this

violation, finding that it caused Pugh minimal or no prejudice.

Pugh was awarded $5,000 in mandatory statutory damages for

failing to provide wage statements setting forth the overtime

rate of pay and the number of overtime hours worked, in

violation of the NYLL.     Pugh’s success in this litigation,




1This one-page list of hours leaves much to be desired. It does
not appear to be contemporaneously recorded time records. It is
not a complete record of all time spent by Abrams on this case.
It is also not accompanied by an explanation of Abrams’s record-
keeping methods nor of how Abrams separated these entries from
the entirety of his entries for this case. Nevertheless, his
motion will not be denied on these grounds alone. See Marion S.
Mishkin Law Office, 767 F.3d at 149–50.




                                    8
        Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 9 of 12



particularly in comparison with what he sought to recover, was

negligible.

     In light of Pugh’s limited success in this litigation, the

hours reasonably expended by his attorney are also limited.               As

an initial matter, the attorney’s fees Pugh seeks to recover for

time spent preparing his default motion must be excluded in

their entirety from the calculation of reasonable attorney’s

fees.    Pugh did not succeed on this motion and so should not

recover attorney’s fees for the 3.4 hours his attorney asserts

he spent preparing it.

     The remaining 13 hours for which Pugh seeks attorney’s fees

must be drastically reduced in light of the outcome of this

litigation.     As described above, Pugh recovered only $5,208.35

in this litigation -- around a quarter of the damages he sought.

For the reasons that follow, the reasonably expended hours for

which he seeks compensation amount to two hours.

     First, Pugh seeks attorney’s fees for six hours his

attorney spent opposing Meric’s October 24, 2018 motion to

dismiss.     This motion sought dismissal of the action pursuant to

the federal abstention doctrine articulated in Colorado River

Water Conservation Dist. v. U.S., 424 U.S. 800 (1976).            While

the court to whom this case was then assigned ultimately denied

this motion to dismiss, the motion does not appear to be

baseless nor intended simply to multiply time spent on

                                      9
        Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 10 of 12



litigation.      While opposing such a motion to dismiss was of

course important to the continuation of the case in federal

court, and thus to Pugh’s eventual success here, as already

noted, that eventual success was relatively modest.

Accordingly, Pugh will be awarded one of the six hours he seeks

for this category of work.

     Pugh next seeks 3.5 hours for time spent litigating whether

Pugh was an employee covered by the FLSA, a category which Pugh

refers to as “federal jurisdiction” in his motion for attorney’s

fees.     On the eve of trial, Meric ultimately agreed not to

contest this issue.       While Pugh’s attorney’s efforts defending

against Meric’s initial contentions that Pugh was not covered by

the FLSA were successful, this issue was of limited relevance to

Pugh’s eventual recovery.        The $5,208.35 that Pugh recovered in

the trial of this action could have been awarded exclusively

under the NYLL in state court. 2 The vast majority of Pugh’s

damages -- $5,000 -- were awarded under the NYLL.            As such, any

work related to FLSA jurisdiction was tied only to Pugh’s

minimal recovery in federal court on the overtime claim.             As

such, Pugh will be awarded .5 of the 3.5 hours he seeks for this

category of work.




2Pugh opted at trial to receive damages for the overtime
violation pursuant to the FLSA alone.
                                      10
     Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 11 of 12



     Finally, Pugh seeks an award of 3.5 hours spent preparing

for and conducting trial.     The vast majority of the trial was

dedicated to Pugh’s unsuccessful claims: namely his attempts to

prove that he was entitled to a commission and that he had been

denied wages for off-the-clock networking.        The hours of unpaid

overtime for which he recovered damages were essentially

uncontested.   Indeed, it is far from clear that any trial would

have been necessary but for the plaintiff’s pursuit of the

commission and networking compensation.       Moreover, while Pugh

introduced evidence at trial of the NYLL notice violations upon

which he ultimately prevailed, presentation of this evidence

occupied a fraction of the time spent at trial.         In light of the

tenuous connection between the time spent at trial and Pugh’s

ultimate recovery, Pugh is awarded .5 of the 3.5 hours he seeks

for time spent preparing for and conducting trial.

     Pugh seeks an hourly rate of $425 for his attorney Abrams.

Meric contests this rate as unreasonable. 3       Abrams has over 25

years of experience litigating in the area of labor and

employment law.   Abrams was awarded attorney’s fees at a rate of

$400 per hour in 2016 in a case litigated in the Eastern


3 Meric primarily argues that Abrams’s rate should be reduced
because he is a solo practitioner. The Second Circuit has
explained that courts should not “treat an attorney’s status as
a solo practitioner as grounds for an automatic reduction in the
reasonable hourly rate.” Prendergast v. Pension Plan of the
NYSA-ILA Pension Trust Fund, 450 F.3d 91, 97 n.6 (2d Cir. 2006).
                                   11
     Case 1:18-cv-03556-DLC Document 118 Filed 08/20/19 Page 12 of 12



District of New York.    See Saldana v. New Start Grp., Inc., No.

14cv4049, 2016 WL 3683530, at *3 (E.D.N.Y. July 6, 2016).

Courts in this district have recently deemed $400 per hour a

reasonable rate for an experienced FLSA attorney.         See Gamero v.

Koodo Sushi Corp., 328 F. Supp. 3d 165, 173 (S.D.N.Y. 2018)

(collecting cases).    In light of this prevailing rate and the

straightforward nature of this litigation, Abrams’s hourly rate

is reduced to $400 per hour.

     In light of Pugh’s relatively minimal recovery in this

litigation, only limited attorney’s fees under the FLSA and NYLL

are appropriate.    Pugh is entitled to attorney’s fees for two

hours of work at an hourly rate of $400, or $800.         In addition,

Pugh is entitled to $400 in costs, equivalent to the filing fee

in this case.



                                  Conclusion

     Pugh is awarded $800 in attorney’s fees and $400 in costs.

Dated:    August 20, 2019
          New York, New York


                                  ____________________________
                                          DENISE COTE
                                  United States District Judge




                                   12
